Citation Nr: 9930742	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.

2.  Entitlement to an increased disability rating for 
varicose veins of the left leg, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for varicose veins 
of the right leg, and denied a disability rating in excess of 
20 percent for varicose veins of the left leg.  The claim for 
an increased rating for varicose veins of the left leg will 
be addressed in a remand that follows the decision on the 
other issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Varicose veins in the veteran's right leg existed prior 
to his service.

3.  The underlying condition or disability due to varicose 
veins in the veteran's right leg did not worsen during 
service.



CONCLUSION OF LAW

Varicose veins in the veteran's right leg were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 
1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that varicose veins in his right leg 
began during service or were aggravated by service.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  As the claims file 
contains some evidence of complaints related to right leg 
varicose veins both during and after service, the Board finds 
that the claim for service connection is plausible and well 
grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's service 
connection claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).

The claims file contains records of private medical treatment 
of the veteran in May 1976, when he was 15 years old.  At 
that time, he reported that approximately four months 
earlier, he had been struck in the medial side of his right 
knee.  He reported that he noted varicosities in veins in 
that area that increased in size over the next three months.  
The treating physician found considerable varicosities of the 
greater and lesser saphenous systems.  The veins were 
surgically stripped.  In a medical history report completed 
in October 1979, the veteran reported an injury of the right 
leg while playing football in 1975, and the report reflected 
that he had undergone ligation and stripping of varicose 
veins in the right leg.  The report of a VA medical 
examination of the veteran in October 1979, for entry into 
service, did not reflect any varicosities or any other 
disorders of the vascular system or lower extremities.

As the report of veteran's entrance examination did not note 
current varicose veins, VA must presume that the veteran's 
right leg was in sound condition at the time he entered 
service.  The 1976 medical records and the history reported 
by the veteran in 1979, however, provide clear and 
unmistakable evidence that the varicose veins in the 
veteran's right leg existed prior to his service.

During service, in January 1981, the veteran sought treatment 
for increasingly painful varicose veins in his left leg.  He 
reported that he had noticed the left leg varicose veins 
beginning in March 1980, after he struck his leg many times 
while serving aboard a ship.  In February 1981, the veteran 
underwent ligation and stripping of varicose veins in the 
left leg.  Outpatient treatment notes from May 1981 reflected 
that the veteran reported pain in both of his legs, relieved 
by lying down.  The veteran was given ace bandages to wrap on 
both legs for support.  He was noted to have persistent 
varicosities, worse in the left leg than in the right.  The 
report of the veteran's August 1981 separation examination 
noted a scar on the veteran's left leg.

On VA medical examination in March 1983, the examiner noted 
varicosities on the veteran's left thigh and scars on the 
left leg.  In September 1983, VA outpatient treatment notes 
reflected that the veteran had varicose veins, worse in the 
left leg than in the right.  He reported pain in his left 
leg, and the examiner noted varicosities in the left thigh.  
On VA examination in August 1987, the veteran reported pain 
and swelling in his left leg.  The examining physician noted 
tenderness and scars in the left leg.  There was a small scar 
in the right leg where the veins had been stripped when the 
veteran was 15 years old, but there were reportedly no 
problems with the right leg at the time of the 1987 
examination.  In July 1988, Robert G. Ellison, Jr., M.D., a 
private vascular surgeon, wrote that he had seen the veteran 
for chronic pain in both lower extremities.  Dr. Ellison 
found evidence of chronic venous insufficiency and multiple 
varicosities.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Whether a disability underwent an 
increase in severity during service is determined based on 
all the evidence of record pertaining to the manifestations 
of the disability before, during, and after service.  
38 C.F.R. § 3.306(b) (1999).  The Court has held that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Service outpatient treatment notes reflect that at one point 
the veteran reported pain in both legs.  When the veteran was 
examined for separation from service, however, no 
manifestations of varicose veins in the veteran's right leg 
were noted.  Medical records from the years following the 
veteran's service reflect that he did not complain of 
symptoms in his right leg until several years after service.  
Overall, the evidence does not show that the underlying 
condition of the veteran's right leg worsened during service, 
or that disability due to preexisting right leg varicose 
veins worsened during service.  Thus, the preponderance of 
the evidence is against a finding that the veteran's 
preexisting varicose veins of the right leg were aggravated 
by service.  As the varicose veins of the right leg were 
neither incurred in nor aggravated by service, the claim for 
service connection is denied.


ORDER

Entitlement to service connection for varicose veins of the 
right leg is denied.


REMAND

The veteran contends that his disability due to varicose 
veins of the left leg has worsened, and that a disability 
rating of higher than 20 percent is warranted.  A claim for 
an increased rating for a disability is generally well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The Board finds that the veteran's 
claim for an increased rating is a well grounded claim.

VA regulations for evaluating cardiovascular disorders, 
including varicose veins, were changed effective January 12, 
1998.  See Schedule for Rating Disabilities, The 
Cardiovascular System, 62 Fed. Reg. 65,219 (1997) (codified 
at 38 C.F.R. Part 4).  The RO has not evaluated the veteran's 
varicose veins of the left leg with consideration of the 
revised regulations.  Prior to appellate consideration of the 
veteran's claim, the Board will REMAND the issue to the RO 
for adjudication under the revised regulations.


Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should evaluate and 
readjudicate the veteran's claim for an 
increased rating for varicose veins of 
the left leg, with consideration of the 
revised regulations for evaluating 
cardiovascular disorders that were 
published at 62 Fed. Reg. 65,219 (1997) 
(codified at 38 C.F.R. Part 4), and which 
became effective in January 1998.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







